
	

111 HCON 18 IH: Expressing the sense of Congress that the United States should resume normal diplomatic relations with Taiwan, and for other purposes.
U.S. House of Representatives
2009-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 18
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Linder submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  United States should resume normal diplomatic relations with Taiwan, and for
		  other purposes.
	
	
		Whereas the people of Taiwan have established a vibrant
			 and pluralistic democracy;
		Whereas the people of Taiwan have conducted four
			 successful presidential elections, successive elections for members of their
			 national legislature, numerous local elections, and two national
			 referendums;
		Whereas Taiwan has never been under the jurisdiction of
			 the Communist government in Beijing, which continues to illegitimately claim
			 sovereignty over Taiwan and its 23,000,000 citizens;
		Whereas the Shanghai Communique, which maintains that
			 there is One China and that Taiwan is part of
			 China, was established without the consultation of Congress or people
			 of Taiwan;
		Whereas Communist China has since used the One
			 China Policy to block Taiwan’s membership and full participation in
			 international organizations and events, ranging from the United Nations and the
			 World Health Organization to the Olympics;
		Whereas the One China Policy is effectively
			 obsolete, and does not the reflect the obvious reality that Taiwan has
			 functioned as an independent and sovereign country for over half a
			 century;
		Whereas Taiwan maintains diplomatic, cultural, and
			 economic relations with several countries around the world;
		Whereas Taiwan and the United States maintained formal
			 diplomatic relations until 1979;
		Whereas former President Jimmy Carter abruptly severed
			 diplomatic ties with the Taiwan in 1979 and terminated the Mutual Defense
			 Treaty between the United States and Taiwan without consulting or seeking the
			 approval of Congress;
		Whereas Congress responded later that year by adopting the
			 Taiwan Relations Act, codifying in law the basis for continued friendly
			 relations between the United States and Taiwan;
		Whereas former President Ronald Reagan issued the
			 Six Assurances to Taiwan in July 1982, including the assurance
			 that [t]he United States would not formally recognize Chinese
			 sovereignty over Taiwan.; and
		Whereas Taiwan has been a steadfast ally of the United
			 States and a responsible and compassionate member of the world community: Now,
			 therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the President should abandon the
			 fundamentally flawed One China Policy in favor of a more
			 realistic One China, One Taiwan Policy that recognizes Taiwan as
			 a sovereign and independent country, separate from the Communist regime in
			 Beijing;
			(2)the President
			 should begin the process of resuming normal diplomatic relations with Taiwan;
			 and
			(3)the President, the
			 Permanent Representative of the United States to the United Nations, and other
			 relevant United States officials should aggressively support Taiwan’s full
			 participation in the United Nations and any other international organization of
			 which the United States is a member, and for which statehood is a requirement
			 for membership.
			
